DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
1.	This action is responsive to an amendment filed on 09/23/2021. Claims 16-36 are pending.

Response to Arguments
2. 	Applicants arguments filed in the 09/23/2021 remarks have been fully considered but are moot in view of new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 16, 26, 28, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al. (US 2016/0065742) in view of Kim et al. (US 2013/0275077).
	Regarding claim 16, Nasir teaches  an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (see fig. 14, ¶ 0087-0093. The device having processor, memory and programs to provide the device for operation.), cause the apparatus to perform at least the following: based at least in part on first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication device, wherein the first user is in telecommunication with a second user via a second communication device (see fig. 1, ¶ 0053-0055. A device is in conferencing call with other remote devices. The system captures the user’s voice and background noise in the vicinity of the user’s device. capturing transmitting binaural sound in which the sound is localized at a point in space. The system device determines the audio and background noise during a call between remote devices. The user generates voice or speech audio and the background noise can be heard as the same time from environment noise in the vicinity of the device.).
	Nasir does not disclose first-user orientation information indicative of one or more of the orientation or location of the first user relative to a predetermined reference point; provide for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of a first user viewing the first communication device and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device, the first and second presentation modes provide for different presentation of at least the ambient audio.
	Kim teaches first-user orientation information indicative of one or more of the orientation or location of the first user relative to a predetermined reference point (see ¶ 0059. The user of the device uses the device in a reference orientation (position) (holding the device in a holding pattern. The reference orientation is mapped from sensors of the device, thus providing reference positioning depended on orientation of the device.); provide for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of a first user viewing the first communication device and in a (see ¶ 0313, 0328-0329, 0336, 0344, 0348. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 




(see fig. 14, ¶ 0087-0093. The device having processor, memory and programs to provide the device for operation.), cause the apparatus to perform at least the following: based on second audio content comprising second user audio determined to be generated by a second user via a second communication device and ambient audio comprising other audio generated in a vicinity of the second communication device, wherein the second user is in telecommunication with a first user via a first communication device (see fig. 1, ¶ 0053-0055. A device is in conferencing call with other remote devices. The system captures the user’s voice and background noise in the vicinity of the user’s device. capturing transmitting binaural sound in which the sound is localized at a point in space. The system device determines the audio and background noise during a call between remote devices. The user generates voice or speech audio and the background noise can be heard as the same time from environment noise in the vicinity of the device.).
	Nasir does not disclose first-user orientation information indicative of one or more of the orientation and location of the first user relative to a reference point; provide for presentation of the second audio content at the first communication device in a first presentation mode when the first-user orientation information is indicative of the second user viewing the first communication device and in a second presentation5 of 16LEGAL02/40961629v2Appl. No.: 16/967,341 Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021mode, different to the first, when the first-user orientation information is indicative of the second 
	Kim teaches first-user orientation information indicative of one or more of the orientation and location of the first user relative to a reference point (see ¶ 0059. The user of the device uses the device in a reference orientation (position) (holding the device in a holding pattern. The reference orientation is mapped from sensors of the device, thus providing reference positioning depended on orientation of the device.); provide for presentation of the second audio content at the first communication device in a first presentation mode when the first-user orientation information is indicative of the second user viewing the first communication device and in a second presentation5 of 16LEGAL02/40961629v2Appl. No.: 16/967,341 Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021mode, different to the first, when the first-user orientation information is indicative of the second user looking away from the second communication device (see ¶ 0347-0348, 0353-0354, 0359, 0362. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode. Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device.), wherein the first and second presentation modes provide for different presentation of at least the ambient audio (see ¶ 0313, 0328-0329, 0336, 0344, 0348. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 

Regarding claim 28, Nasir teaches a method comprising: based at least in part on (i) first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication device, wherein the first user is in telecommunication with a second user via a second communication device (see fig. 1, ¶ 0053-0055. A device is in conferencing call with other remote devices. The system captures the user’s voice and background noise in the vicinity of the user’s device. capturing transmitting binaural sound in which the sound is localized at a point in space. The system device determines the audio and background noise during a call between remote devices. The user generates voice or speech audio and the background noise can be heard as the same time from environment noise in the vicinity of the device.).
	Nasir does not disclose (ii) first-user orientation information indicative of one or more of the orientation and location of the first user relative to a predetermined reference point; providing for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of the first user viewing the first communication and in a second 
	Kim teaches ii) first-user orientation information indicative of one or more of the orientation and location of the first user relative to a predetermined reference point (see ¶ 0059. The user of the device uses the device in a reference orientation (position) (holding the device in a holding pattern. The reference orientation is mapped from sensors of the device, thus providing reference positioning depended on orientation of the device.); providing for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of the first user viewing the first communication and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device (see ¶ 0347-0348, 0353-0354, 0359, 0362. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode. Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device.), wherein the first and second presentation modes provide for different presentation of at least the ambient audio (see ¶ 0313, 0328-0329, 0336, 0344,0348. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 


Regarding claim 35, Nasir teaches  a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: based at least in part on8 of 16 LEGAL02/40961629v2Appl. No.: 16/967,341Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021first audio content comprising first user audio determined to be generated by a first user via a first communication device and ambient audio comprising other audio generated in a vicinity of the first communication, wherein the first user is in telecommunication with a second user via a second communication device (see fig. 1, 14, ¶ 0053-0055, 0087-0093. The device having processor, memory and programs to provide the device for operation. A device is in conferencing call with other remote devices. The system captures the user’s voice and background noise in the vicinity of the user’s device. capturing transmitting binaural sound in which the sound is localized at a point in space. The system device determines the audio and background noise during a call between remote devices. The user generates voice or speech audio and the background noise can be heard as the same time from environment noise in the vicinity of the device.).

	Kim teaches first-user orientation information indicative of one or more of the orientation and location of the first user relative to a predetermined reference point (see ¶ 0059. The user of the device uses the device in a reference orientation (position) (holding the device in a holding pattern. The reference orientation is mapped from sensors of the device, thus providing reference positioning depended on orientation of the device.); providing for presentation of the first audio content at the second communication device in a first presentation mode when the first-user orientation information is indicative of the first user viewing the first communication device and in a second presentation mode, different to the first, when the first-user orientation information is indicative of the first user looking away from the first communication device (see ¶ 0347-0348, 0353-0354, 0359, 0362. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second  (see ¶ 0313, 0328-0329, 0336, 0344,0348. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 


5.	Claims 17, 18, 19, 20, 25, 29, 30, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al. (US 2016/0065742) in view of Kim et al. (US 2013/0275077).
Regarding claim 17, Nasir does not teach the apparatus according to claim 16, wherein2 of 16 LEGAL02/40961629v2Appl. No.: 16/967,341Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021the first condition comprises at least one of the first user facing the predetermined reference point or the first user being within a predetermined distance of the predetermined reference point; and the second condition comprises at least one of 
	Kim teaches wherein2 of 16 LEGAL02/40961629v2Appl. No.: 16/967,341Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021the first condition comprises at least one of the first user facing the predetermined reference point or the first user being within a predetermined distance of the predetermined reference point; and the second condition comprises at least one of the first user facing away from the predetermined reference point or the first user being further than the predetermined distance from the predetermined reference point (see ¶ 0347-0348, 0353-0354, 0359, 0362. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode. Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device.).
The claim language provides for alternative selection “or”, Examiner selects the limitation language wherein2 of 16 LEGAL02/40961629v2Appl. No.: 16/967,341Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021the first condition comprises at least one of the first user facing the predetermined reference point; and the second condition comprises at least one of the first user facing away from the predetermined reference point.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes. The modification provides the system for defining the different modes of operation in correlation to the device reference points.  


Regarding claim 18, Nasir does not teach the apparatus according to claim 16, wherein the first and second presentation modes provide for different presentation of the ambient audio in terms of a first audio presentation characteristic; and the first and second presentation modes provide for one of different presentation of the first user audio, said different presentation in terms of a second audio presentation characteristic, different to the first audio presentation characteristic; or no difference in presentation of the first user audio.
	Kim teaches wherein the first and second presentation modes provide for different presentation of the ambient audio in terms of a first audio presentation characteristic; and the first and second presentation modes provide for one of different presentation of the first user audio, said different presentation in terms of a second audio presentation characteristic, different to the first audio presentation characteristic; or no difference in presentation of the first user audio (see ¶ 0313, 0328-0329, 0336, 0344-0348, 0353-0354, 0359, 0362. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 
	 

Regarding claim 19, Nasir does not teach the apparatus according to claim 16, wherein the first audio content is presented as spatial audio such that it is perceived as originating from a particular direction or range of directions, and the ambient audio is presented as originating from a different particular direction or range of directions in each of the first and second presentation modes. 
Kim teaches wherein the first and second presentation modes provide for different presentation of the ambient audio in terms of a first audio presentation characteristic; and the first and second presentation modes provide for one of different presentation of the first user audio, said different presentation in terms of a second audio presentation characteristic, different to the first audio presentation characteristic; or no difference in presentation of the first user audio (see ¶ 0323, 0348. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. The spatial processing in relation to the configurations of the orientation provides the spatial audio and noise processing. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes with the spatial processing. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 

 
Regarding claim 20, Nasir does not teach the apparatus according to claim 16, wherein the first presentation mode comprises at least one of: providing for presentation of the ambient audio as spatial audio such that it will be perceived by the second user as originating from a smaller range of directions than in the second presentation mode;3 of 16 LEGAL02/40961629v2Appl. No.: 16/967,341Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021providing for presentation of the ambient audio as spatial audio solely from a direction in front of the second user; providing for presentation of the first user audio as spatial audio from a direction in front of the second user; or providing for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and providing for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location. 

Kim teaches providing for presentation of the ambient audio as spatial audio solely from a direction in front of the second user (see ¶ 0323, 0348. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. The spatial processing in relation to the configurations of the orientation provides the spatial audio and noise processing. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes with the spatial processing. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 



  	Kim teaches wherein the first-user orientation information is based at least in part on camera imagery captured by the first user device of the first user during said telecommunication (see ¶ 0323, 0348, 0390-0391. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). The device having a camera generates an image to a display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate camera imagery in correlation with the device orientation. The modification provides for an image to be presented on a display in correlation with the orientation of the device. 


Regarding claim 29, Nasir does not teach the method according to claim 28, wherein the first condition comprises at least one of the first user facing the predetermined reference point or the first user being within a predetermined distance of the predetermined reference point; and the second condition comprises at least one of the first user facing away from the predetermined reference point or the first user being further than the predetermined distance from the predetermined reference point.
	Kim teaches wherein the first condition comprises at least one of the first user facing the predetermined reference point or the first user being within a predetermined distance of the predetermined reference point; and the second condition comprises at  (see ¶ 0313, 0328-0329, 0336, 0344-0348, 0353-0354, 0359, 0362. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 


Regarding claim 30, Nasir does not teach the method according to claim 28, wherein the first and second presentation modes provide for different presentation of the ambient audio in terms of a first audio presentation characteristic; and the first and second presentation modes provide for one of different presentation of the first user 
	Kim teaches wherein the first and second presentation modes provide for different presentation of the ambient audio in terms of a first audio presentation characteristic; and the first and second presentation modes provide for one of different presentation of the first user audio, said different presentation in terms of a second audio presentation characteristic, different to the first audio presentation characteristic; or no difference in presentation of the first user audio (see ¶ 0313, 0328-0329, 0336, 0344-0348, 0353-0354, 0359, 0362. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to 

Regarding claim 31, Nasir does not teach the method according to claim 28, wherein the first audio content is presented as spatial audio such that it is perceived as originating from a particular direction or range of directions, and the ambient audio is presented as originating from a different particular direction or range of directions in each of the first and second presentation modes. 
Kim teaches wherein the first and second presentation modes provide for different presentation of the ambient audio in terms of a first audio presentation characteristic; and the first and second presentation modes provide for one of different presentation of the first user audio, said different presentation in terms of a second audio presentation characteristic, different to the first audio presentation characteristic; or no difference in presentation of the first user audio (see ¶ 0323, 0348. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. The spatial processing in relation to the configurations of the orientation provides the spatial audio and noise processing. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 



Regarding claim 32, Nasir does not teach the method according to claim 28, wherein the first presentation mode comprises at least one of: providing for presentation of the ambient audio as spatial audio such that it will be perceived by the second user as originating from a smaller range of directions than in the second presentation mode;3 of 16 LEGAL02/40961629v2Appl. No.: 16/967,341Amdt. dated September 23, 2021Attorney Docket No.: 562690Reply to Office Action of June 25, 2021providing for presentation of the ambient audio as spatial audio solely from a direction in front of the second user; providing for presentation of the first user audio as spatial audio from a direction in front of the second user; or providing for presentation of the first user audio as spatial audio to be perceived as originating from a first location in front of the second user and providing for presentation of the ambient audio as spatial audio to be perceived as originating from a second location in front of the second user further from the second user than the first location. 
The claim limitation has the alternate language “at least one of” and “or”. The examiner will select the limitation “providing for presentation of the ambient audio as spatial audio solely from a direction in front of the second user”.
Kim teaches providing for presentation of the ambient audio as spatial audio solely from a direction in front of the second user (see ¶ 0323, 0348. The device presentation is correlated to orientation of the device position. The user can have the device in browse-talk mode which the user is facing the device at eye level (first presentation mode) and the device can be in handset mode, wherein the device is at the side of the user’s head (second presentation mode). Therefore the first presentation mode based on orientation the user is facing the device and the second presentation mode is when the user has the device in handset mode which the user is looking away from the device. The device based on orientation having noise suppression settings in correlation with non-stationary and stationary device positioning. The spatial processing in relation to the configurations of the orientation provides the spatial audio and noise processing. Therefore the system provides different suppression settings in association with the device orientation (depended on presentation modes).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir to incorporate first and second presentation modes and adjusting the noise suppression settings in correlation to presentation modes with the spatial processing. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 



6.	Claims 21, 33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al. (US 2016/0065742) in view of Kim et al. (US 2013/0275077) in further view of Norris et al. (US 2018/0035238).
Regarding claim 21, Nasir and Kim do not teach the apparatus according to claim 16, wherein the second presentation mode comprises at least one of: providing for presentation of the ambient audio at a greater volume than in the first presentation mode; or providing for presentation of the ambient audio as spatial audio such that it will 
Norris teaches wherein the second presentation mode comprises at least one of: providing for presentation of the ambient audio at a greater volume than in the first presentation mode; or providing for presentation of the ambient audio as spatial audio such that it will be perceived by the second user as originating from a greater range of directions than in the first presentation mode.  
The claim limitation has the alternate language “at least one of” and “or”. The examiner will select the limitation “providing for presentation of the ambient audio at a greater volume than in the first presentation mode”(see fig. 5, ¶ 0091-0099, 0177. The system makes adjustments to the sound that the listener hears so that the listener can determine changes to the location and to the head orientation of the talker. Therefore making adjustments to the sound in order to provide the sound at a level for the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate adjustments to the sound based on the orientation of the user. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 


Regarding claim 33, Nasir and Kim do note teach the method according to claim 28, wherein the second presentation mode comprises at least one of: providing for presentation of the ambient audio at a greater volume than in the first presentation mode; or providing for presentation of the ambient audio as spatial audio such that it will be perceived by the second user as originating from a greater range of directions than in the first presentation mode.

Norris  wherein the second presentation mode comprises at least one of: providing for presentation of the ambient audio at a greater volume than in the first presentation mode; or providing for presentation of the ambient audio as spatial audio such that it will be perceived by the second user as originating from a greater range of directions than in the first presentation mode (see fig. 5, ¶ 0091-0099, 0177. The system makes adjustments to the sound that the listener hears so that the listener can determine changes to the location and to the head orientation of the talker. Therefore making adjustments to the sound in order to provide the sound at a level for the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate adjustments to the sound based on the orientation of the user. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 


Regarding claim 36, Nasir and Kim do note teach the apparatus according to claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: provide for presentation of the first user audio at a volume greater than the ambient audio of the first audio content, while in the first presentation mode; and provide for presentation of the ambient audio of the first audio content at a volume greater than the first user audio, while in the second presentation mode.
 (see fig. 5, ¶ 0091-0099, 0177. The system makes adjustments to the sound that the listener hears so that the listener can determine changes to the location and to the head orientation of the talker. Therefore making adjustments to the sound in order to provide the sound at a level for the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate adjustments to the sound based on the orientation of the user. The modification provides the system for alternating the sound based on the orientation of the user device in communication. 



7.	Claims 22, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al. (US 2016/0065742) in view of Kim et al. (US 2013/0275077) in further view of Wang et al. (US 2016/0049915).
	Regarding claim 22, Nasir and Kim do not teach the apparatus according to claim 16, wherein the first audio content comprises audio- type information which designates which audio of the first audio content comprises ambient audio and which audio comprises audio generated by the first user.  
	Wang teaches wherein the first audio content comprises audio- type information which designates which audio of the first audio content comprises ambient audio and (see ¶ 0416. The system is able to identify an audio type, which can determine speech and noise in the signal. Thus defining the differences of the audio signal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate audio type identification for speech and noise. The modification provides the system for defining the signal for noise and audio (speech) in an audio signal. The presentation taught by Nasir and Kim would be obvious of combining Wang’s audio type information for determining the process of the audio signal.  

Regarding claim 34, Nasir and Kim do not teach the method according to claim 28, wherein the first audio content comprises audio-type information which designates which audio of the first audio content comprises ambient audio and which audio comprises audio generated by the first user. 
Wang teaches wherein the first audio content comprises audio- type information which designates which audio of the first audio content comprises ambient audio and which audio comprises audio generated by the first user (see ¶ 0416. The system is able to identify an audio type, which can determine speech and noise in the signal. Thus defining the differences of the audio signal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate audio type identification for speech and noise. The modification provides the system for defining the signal for noise and audio (speech) in an audio signal. The presentation taught by .  


8.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al. (US 2016/0065742) in view of Kim et al. (US 2013/0275077) in further view of Donaldson (US 2015/0189457).
	Regarding claim 23, Nasir and Kim do not teach the apparatus according to claim 16, wherein the first audio content comprises first spatial audio content, the first spatial audio content comprising the ambient audio and information indicative of at least the direction from which the ambient audio was captured, the apparatus configured to provide for presentation of the first spatial audio content at the second communication device as spatial audio at least in one of the first and second presentation modes.  
	Donaldson teaches wherein the first audio content comprises first spatial audio content, the first spatial audio content comprising the ambient audio and information indicative of at least the direction from which the ambient audio was captured, the apparatus configured to provide for presentation of the first spatial audio content at the second communication device as spatial audio at least in one of the first and second presentation modes (see fig .1A, ¶ 0023. The spatial audio will be presented at different locations based on the presentation and location or region in which the user is location. The sound will be perceived  at those directions that the recipient is located. Therefore second communication will be similar to first location for spatial audio rendering.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate audio .
  

9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al. (US 2016/0065742) in view of Kim et al. (US 2013/0275077) in further view of Desmond  (US 9,973,163).
	Regarding claim 24, Nasir and Kim do not teach the apparatus according to claim 16, wherein the provision of the presentation of the first audio content is further based on a determination that the volume of the first audio content is greater than a predetermined threshold level; wherein the apparatus is configured, if the volume of the first audio content is less than the predetermined threshold level, to provide for presentation of the first audio content independently of the first-user orientation information.
	Desmond teaches wherein the provision of the presentation of the first audio content is further based on a determination that the volume of the first audio content is greater than a predetermined threshold level (see fig. 5, 7-8, see abstract, col. 3, lines 4-26. The media presentation being volume can be greater than the threshold level.); wherein the apparatus is configured, if the volume of the first audio content is less than the predetermined threshold level, to provide for presentation of the first audio content independently of the first-user orientation information (see fig. 5, 7-8, see abstract, col. 3, lines 4-26. The  system controls the volume based on higher or lower threshold volume levels. Therefore based on the threshold levels the audio manger analyzes the signal and determines the adjusted volume for the audio signal. Therefore the presentation will be presented to a user based on the threshold levels of the audio signal.). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate audio adjustments to the audio based on the volume threshold levels. The modification provides the audio in the level adjusted based on the audio level content threshold. 


10.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nasir et al. (US 2016/0065742) in view of Kim et al. (US 2013/0275077) in further view of Buck et al. (US 2015/0120305).
Regarding claim 27, Nasir and Kim do not teach the apparatus according to claim 26, wherein the second audio content comprises second user audio comprising audio determined to be generated by the second user and second ambient audio comprising audio other than that generated by the second user that is captured by the second communication device; and in the first presentation mode, provide for presentation of the second ambient audio; and in the second presentation mode, one of provide for presentation of the second ambient audio at a lower volume than in the first presentation mode or do not provide for presentation of the second ambient audio.  
Buck teaches wherein the second audio content comprises second user audio comprising audio determined to be generated by the second user and second ambient audio comprising audio other than that generated by the second user that is captured by the second communication device; and in the first presentation mode, provide for presentation of the second ambient audio; and in the second presentation mode, one of (see ¶ 0018-0019. The system is able to enhance the speech and reduce the noise or ambient noise in the signal being obtained by the microphone. Thus noise reduction provides for speech enhancement for the recipient of the audio signal.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nasir and Kim to incorporate audio enhancement and noise reduction for quality speech signal. The modification provides the audio in the level adjusted based on the audio level with noise. 


Conclusion
11.	 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651        

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651